                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DONNA DEPNER,

                   Plaintiff,
                                                   Case No. 20-cv-401-pp
      v.

ANDREW M. SAUL,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S AMENDED MOTION FOR LEAVE TO
     PROCEED WITHOUT PREPAYING THE FILING FEE (DKT. NO. 8)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2. The court ordered the

plaintiff to file an amended motion for leave to proceed without prepaying the

filing fee. Dkt. No. 5. The plaintiff did not file the amended motion by the

deadline the court set, so the court denied the plaintiff’s motion and ordered

her to pay the full filing fee. Dkt. No. 6. The plaintiff has now filed her amended

motion, dkt. no 8, and explained it was not timely filed due to a recently-

discovered clerical error on her counsel’s part, dkt. no. 7.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).


                                         1

           Case 1:20-cv-00401-PP Filed 05/14/20 Page 1 of 3 Document 9
      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff indicates that she is

not employed, not married, and has no dependents she is responsible for

supporting. Dkt. No. 8 at 1. The plaintiff hand wrote a statement that the court

cannot read, starting with the words “I do not have money.” Id. She indicates

that she has no monthly wages or salary and that she receives $251 per month

in food shares. Id. at 2. The plaintiff’s monthly rent is $505 and her other

household expenses are $250. Id. The plaintiff owns a 1997 GMC Jimmy worth

approximately $700, she does not own her home or any other property of value,

and she has no cash on hand or in a checking or savings account. Id. at 3-4.

The plaintiff indicates that her boyfriend pays her rent and that she uses food

share to pay for food. Id. at 4. The plaintiff has demonstrated that she cannot

pay the $350 filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).




                                          2

         Case 1:20-cv-00401-PP Filed 05/14/20 Page 2 of 3 Document 9
      The plaintiff’s complaint indicates that she has been denied benefits by

the Commissioner, that she is disabled, and that the conclusions and findings

of fact by the Commissioner when denying benefits are not supported by

substantial evidence and are contrary to law and regulation. Dkt. No. 1 at 1. At

this early stage in the case, and based on the information in the plaintiff’s

complaint, the court concludes that there may be a basis in law or in fact for

the plaintiff’s appeal of the Commissioner’s decision, and that the appeal may

have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s amended motion for leave to proceed

without prepaying the filing fee. Dkt. No. 8.

      Dated in Milwaukee, Wisconsin this 14th day of May, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        3

         Case 1:20-cv-00401-PP Filed 05/14/20 Page 3 of 3 Document 9
